Title: From Thomas Jefferson to John Banister, Jr., 24 July 1786
From: Jefferson, Thomas
To: Banister, John, Jr.



Sir
Paris July 24. 1786.

I received yesterday your favor of the 16th. inst. I had expected you here every day for some time, which was the reason why I had not forwarded to you the inclosed letters which have been some days in my hands. I am sorry you are stopped on the road by ill health. With respect to the expediency of your return to America, no person can be so good a judge as yourself. Your  object in coming to Europe was the reestablishment of your health. You best know in what degree this has taken place. Judging from your letters I am afraid it is not mended in any great degree. If it be merely as it was, you will judge of the preponderance of the other arguments for and against your remaining in Europe. I think you were better while in England. Perhaps the climate of that country was friendly to your health, or, which is more probable, perhaps the physicians of that country, the best in the world, could be of service to you. Might it be better therefore for you to pass some time there before you return ultimately to your own country? In the mean while you could take the advice of your father on the subject. On these things it would be presumption in me to offer advice. No body can judge so well as yourself, to whom all the circumstances are known on which a decision depends. If I can be useful in any plan which you may adopt, command me with freedom, being with much sincerity Dear Sir your friend & servt.,

Th: Jefferson

